Citation Nr: 1520449	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-41 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic joint pain, to include of the knees, back, feet and elbows.  

2.  Entitlement to service connection for a chronic disability of the gastrointestinal system.  

3.  Entitlement to service connection for a chronic disability of the respiratory system, to include sinusitis and allergic rhinitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was later transferred to the Atlanta, Georgia RO.  

In February 2015, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO; a transcript of that hearing has been associated with the claims file.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

In this regard, the Board finds that a remand is necessary to address the Veteran's claims for service connection on a direct basis.  The Veteran underwent a VA examination in July 2012, which was directed towards whether any of his current disabilities were related to his Gulf War service, such that he was entitled to service connection on a presumptive basis.  However, the VA examiner did not consider whether any of these disabilities were directly related to the Veteran's military service.  

With respect to his joint pain, the Veteran reports that he currently experiences disabilities with respect to his back, feet, elbows, and knees due to his military service, specifically parachute jumps and difficult landings.  Thus, a VA examination and opinion addressing a possible relationship between the Veteran's military service and current diagnoses is warranted.  

With respect to his respiratory claim, the Veteran reports that he was exposed to various chemicals while serving in Iraq.  The Veteran submitted a February 2015 Department of Defense letter noting his service near an ammunition dump in Kamisiyah, Iraq.  He further reported chronic bloody noses while in service.  Thus, remand is necessary to address whether the Veteran's current respiratory conditions, to include sinusitis and rhinitis, are related to his location and symptoms while in service.  

Additionally, the Veteran testified at the February 2015 Board hearing that he underwent a physical through his employer General Motors, following his military service.  At that time, his respiratory symptoms were noted.  Thus, on remand, these records should be obtained.  

Finally, with respect to the Veteran's gastrointestinal condition, the Board notes that the Veteran testified at the February 2015 hearing that he experienced bloody stools during and since service.  He has been variously diagnosed with diverticulitis, irritable bowel syndrome, gastritis, and GERD.  The Veteran reports that he has never received a definite diagnosis, despite multiple colonoscopies.  Thus, the Board finds that remand is necessary to schedule the Veteran for a VA examination with respect to his gastrointestinal symptoms to identify any current diagnoses and address whether such are related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his disabilities and obtain the necessary authorization to obtain such records, to include records of a physical examination done by his former employer, General Motors.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to address any current joint pain of the back, feet, elbows, and knees.  

The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner must comment on any joint pain symptoms the Veteran has experienced during the appeal period and identify any diagnoses related thereto.  

For any and all diagnoses, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such is related to the Veteran's military service, to include multiple parachute jumps.  

The examiner must provide a complete rationale for any conclusions reached.  

4.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to address the Veteran's respiratory condition.  

The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner must identify any diagnoses related to the Veteran's respiratory symptomatology noted during the period on appeal.  

For any and all diagnoses, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such is related to the Veteran's military service, to include his exposure to various chemicals, especially while stationed near the ammunition dump in Khamisiyah, Iraq, as well as his reports of in-service symptoms to include chronic bloody nose.  

The examiner must provide a complete rationale for any conclusions reached.  

5.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to address the Veteran's gastrointestinal condition.  

The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner must identify any diagnoses related to the Veteran's gastrointestinal symptomatology noted during the period on appeal.  

For any and all diagnoses, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such is related to the Veteran's military service, to include his exposure to various chemicals and his reports of bloody stool while in service.  

The examiner must provide a complete rationale for any conclusions reached.  

6.  Thereafter, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




